Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                                    1               Actual              2                Actual              3              Actual              4               Actual              5               Actual              6                7                8                9                10               11              12               13               14               15              16               17               18
                  Week Ending                    7/18/2020        7/18/2020          7/25/2020         7/25/2020          8/1/2020         8/1/2020          8/8/2020          8/8/2020          8/15/2020        8/15/2020          8/22/2020        8/29/2020        9/5/2020         9/12/2020        9/19/2020        9/26/2020       10/3/2020        10/10/2020       10/17/2020       10/24/2020      10/31/2020       11/7/2020        11/14/2020       Total               Notes

Beginning Balance                                       421,919         421,919             270,137          270,137             323,720        323,720             284,997         284,997             284,538         284,538             193,529          182,653          58,018           100,492         54,388          122,401          27,766           93,339           14,885          117,898          (7,487)          64,688          (27,766)
       Cash Receipts                                     70,000          50,744             100,000           76,898              75,000         67,426              85,000          52,061              65,000          59,294              65,000           65,000          90,000           115,000        125,000          140,000         150,000          160,000          160,000          160,000         160,000          160,000          160,000     1,888,781    Weekly sales
              Less: Merchant Fees                           -               -               (13,000)             -                   -              -                (7,233)         (7,233)                -            (7,233)                -                -            (8,000)              -              -                -           (10,000)             -                -                -           (13,000)             -                -         (45,466)   Payment Processor
Total Cash Receipts                                      70,000          50,744              87,000           76,898              75,000         67,426              77,767          44,828              65,000          52,061              65,000           65,000          82,000           115,000        125,000          140,000         140,000          160,000          160,000          160,000         147,000          160,000          160,000     1,843,315
       Other Deposits                                       -               -                   -                -                   -              -                   -               -                   -               -                   -                -               -                 -              -                -               -                -                -                -               -                -                -             -
       Transfers                                            -               -                   -                -                   -              -                   -             8,931                 -               -                   -                -               -                 -              -                -               -                -                -                -               -                -                -           8,931    Account transfers
       Tenant Improvements                                  -               -                   -                -                   -              -                   -               -                   -               -                   -                -               -                 -              -                -               -                -                -                -               -                -                -             -
Total Receipts                                           70,000          50,744              87,000           76,898              75,000         67,426              77,767          53,759              65,000          52,061              65,000           65,000          82,000           115,000        125,000          140,000         140,000          160,000          160,000          160,000         147,000          160,000          160,000     1,852,246

DISBURSEMENTS
       Navitas Credit 1                                      -                 -                 -                  -                -                 -                -                  -              1,528                -              1,550              -                -              1,528               -              -                 -             1,528              -               -                -              1,528              -        6,134     Equipment Leases
       Navitas Credit 2                                      -                 -                 -                  -                -                 -                -                  -              1,476                -              1,497              -                -              1,476               -              -                 -             1,476              -               -                -              1,476              -        5,925     Equipment Leases
       Pawnee Leasing                                        -                 -                 -                  -              1,883               -                -                  -              4,200                -                -              1,883              -                -                 -            1,883               -               -                -             1,883              -                -                -        5,649     Equipment Leases
       Pacific Leasing                                       -                 -                 -                  -              1,438               -                -                3,067              -                4,205              -              1,438              -                -                 -            1,438               -               -                -             1,438              -                -                -       11,586     Equipment Leases
       TimePayment                                           -                 -                 -                  -                563               -                -                1,729              -                  -                -                563              -                -                 -              563               -               -                -               563              -                -                -        3,418     Equipment Leases
Lease Payments                                               -                 -                 -                  -              3,884               -                -                4,796            7,204              4,205            3,048            3,884              -              3,004               -            3,884               -             3,004              -             3,884              -              3,004              -       32,713

      MIP 57th Development                                   -                 -                 -                  -                -                 -             25,000                -             25,000                -             25,000              -               -              20,000              -                 -              -             20,000              -               -                -             20,000              -       85,000     Rent
      Advanced Plumbing                                      -                 448               -                  -                -                 -                -                  -                -                  -                -                -               -                 -                -                 -              -                -                -               -                -                -                -          -       Plumbing
      Alan Margolin                                          -                 -                 -                2,000              -                 -                -                  -                -                  -                -                -               -                 -                -                 -              -                -                -               -                -                -                -          -       Construction
      M&L Service Maintenance                                -                 -                 -                  -                -                 -              1,251                -                -                1,251              -                -               -                 -                -                 -              -                -                -               -                -                -                -        1,251     Service maintenance
      Kaback Inc                                             -                 484               -                  -                -                 -              2,069              2,069              -                  -              3,000              -             3,000               -              3,000               -              -                -                -               -                -                -                -       11,069     HVAC
      Con Edison                                             -               2,839               -                  -                -                 -                -                  -                -                4,548              -              1,500             -                 -                -                 -            1,500              -                -               -              1,500              -                -        9,048     Utilities
Rent & Utilities                                             -               3,772               -                2,000              -                 -             28,319              2,069           25,000              5,799           28,000            1,500           3,000            20,000            3,000               -            1,500           20,000              -               -              1,500           20,000              -      106,368

       Employee Payroll                                 188,099         188,099                 -                -                90,446         93,913                 -               -                96,000          82,217                 -             78,000             -              93,000              -          144,000               -          174,000                -          192,000               -          192,000                -     1,049,130    Gross Wages
       John Barrett Salary                                  -               -                   -                -                 8,000            -                16,000             -                16,000          16,000                 -              8,000             -               8,000              -            8,000               -            8,000                -            8,000               -            8,000                -        64,000    Owner's salary
       Empire Employee Insurance                            -               -                   -                -                   -              -                   -               -                   -            15,001              20,511           20,511             -              15,001           20,511         20,511               -           15,001             20,511         20,511               -           15,001             20,511     203,577    Healthcare
       Principal Financial Group                            -               -                   -                -                   -              -                11,402          11,402                 -               -                   -              9,881             -                 -                -            9,881               -              -                  -            9,881               -              -                  -        41,045    Dental & Life
       VOYA 401k                                            -               -                11,792           11,792                 -              -                 5,725           5,725                 -               -                 5,000              -             9,500               -              9,500            -               9,500            -                9,500            -               9,500            -                9,500      67,725    401k
       Shelterpoint DBL                                     -                                   -                -                   -              -                 2,700             -                   -               160                 -                -             2,700               -                -              -               2,700            -                  -              -               2,700            -                  -         8,260    Disability
       TransitChek                                        2,500           1,205                 -                -                   -              -                   -               -                 2,500             -                 1,500              -               -               2,500              -              -                 -            2,500                -              -                 -            2,500                -         9,000    Transit
       Wageworks                                            -               -                   -                -                   -              -                   -               -                   -               -                   122              -               -                 -                122            -                 -              -                  122            -                 -              -                  122         488    Employee expense
       Wage Garnishments                                    -               -                   -                -                   -              -                   202             -                   -               -                   202              -               202               -                202            -                 202            -                  202            -                 -              -                  202       1,209    Wage garnishments
       ADP Screening                                        -               -                   -                -                   -              -                   300             -                   -               -                   -                -               300               -                -              -                 300            -                  -              -                 300            -                  -           900    Payroll expense
       ADP                                                  -               -                   -                -                   -              -                 1,300             -                   -               -                   -                -             1,300               -                -              -               1,300            -                  -              -               1,300            -                  -         3,900    Payroll
Payroll / Benefits                                      190,599         189,304              11,792           11,792              98,446         93,913              37,629          17,128             114,500         113,378              27,334          116,392          14,002           118,501           30,334        182,392            14,002        199,501             30,334        230,392            13,800        217,501             30,334   1,449,234

      Ballon Stoll Bader & Nadler, P.C.                     -                  -                -                   -             15,000               -                -                  -                -                  -                -             25,000             -                 -                -               -             25,000              -                -               -             15,000              -                -       65,000     Attorney
      Mazars LLP                                            -                  -                -                   -              8,000               -                -                  -              8,000                -                -              2,500             -               2,500              -             2,500              -              2,500              -             2,500              -              2,500              -       15,000     Accountants
      Bederson LLP                                          -                  -                -                   -                -                 -                -                  -                -                  -                -                -               -                 -                -               -              7,000              -                -               -             14,000              -                -       21,000     Trustee
      Golden Door Services                                1,200              1,200            1,200               1,200            1,200             1,200            1,200                -              1,200              2,400            1,200            1,200           1,200             1,200            1,200           1,200            1,200            1,200            1,200           1,200            1,200            1,200            1,200     19,200     Controller
Professional Fees                                         1,200              1,200            1,200               1,200           24,200             1,200            1,200                -              9,200              2,400            1,200           28,700           1,200             3,700            1,200           3,700           33,200            3,700            1,200           3,700           30,200            3,700            1,200    120,200

      First Insurance Funding                                -                 -                -                   -                -                -               4,405              4,405               -              -                    -               -             4,625                -                -              -              4,625              -                -               -              4,625               -               -       18,279     Professional
      Hartford                                               -                 -                -                   -                -                -               5,601                -                 -            5,667                  -               -             5,601                -                -              -              5,601              -                -               -              5,601               -               -       22,471     Workers Comp
      Travelers                                              -                 -                -                   -                -                352               -                  -                 -              -                    -               -               -                  -                -              -                -                -                -               -                -                 -               -          352     Umbrella
      Philadelphia Insurance                                 -                 -              4,778                 -                -                -                 -                  -                 -            4,758                  -             4,778             -                  -                -            4,778              -                -                -             4,778              -                 -               -       19,094     Commercial
Business Insurance                                           -                 -              4,778                 -                -                352            10,006              4,405               -           10,425                  -             4,778          10,226                -                -            4,778           10,226              -                -             4,778           10,226               -               -       60,196

        BMW Financial Services                               -                 -                 -                  -                -                 -              1,435              1,435             -                   -                 -                -               699             -                 -                 -             699              -                 -               -               699              -                 -        3,532     Car payment
        McFarlane Properties                                 -                 -                 -                  -                -                 -                -                  -               -                   -                 -                -               -               -               3,500               -             -                -               3,500             -               -                -               3,500     10,500     Hampton site
        Verizon Wireless                                     -                 -                 -                  -                -                 -                -                  -               250                 -                 -                -               -               250               -                 -             -                250               -               -               -                250               -          750     Cell phones
Other                                                        -                 -                 -                  -                -                 -              1,435              1,435             250                 -                 -                -               699             250             3,500               -             699              250             3,500             -               699              250             3,500     14,782

      Salon Centric                                         -                  -              2,500                 -                -                 -              7,042              7,042              -                 -               2,500              -             2,500               -              2,500             -              2,500              -              4,000             -              4,000              -              4,000     29,042     Salon supplies
      The Wella Corporation                                 -                  -              2,500               1,627              -               1,202            2,500                -                -                 -               2,500              -             2,500               -              2,500             -              2,500              -              4,000             -              4,000              -              4,000     23,202     Salon supplies
      Symbiotic                                           1,250              1,795              -                 2,013            2,000               230              -                  -              1,250               -                                1,250                             1,250              -             1,250              -              1,500              -             1,500              -              1,500              -        8,480     Salon supplies
      Pro Beauty Wholesale                                  -                  505              -                   -                -                 -                800                -                -                 837               -                -               800               -                -               -                800              -                -               -              1,400              -                -        3,837     Salon supplies
      Long Island Beauty Supplies                         1,500              1,655              -                   -                -                 -                -                  -              2,000               -               1,000            2,000             -               1,500              -             1,500              -              1,500              -             2,000              -              2,000              -       11,500     Salon supplies
      Burke Supply Systems                                  -                  403              -                   140              -                 -              2,575              2,575              -                 -                 400              -             2,000               -                -               -              2,000              -                -               -              2,000              -                -        8,975     Salon supplies
      Hair U Wear                                           -                  -                -                   419              -                 419              -                  -                -                 -                 -                -               -                 -                -               -                -                -                -               -                -                -                -          419     Salon supplies
      Miscellaneous Supplies                              7,500                -              7,500                 -                -                 240              -                  -              7,500               -                 -                -               -                 -              7,500             -                -                -              7,500             -                -                -              7,500     22,740     Salon supplies
      Great Hair                                          5,000                -              3,500                 -                -                 -                -                  -              3,500               -                 -              3,500             -               2,500              -             2,500              -              3,000              -             3,500              -              3,500              -       18,500     Salon supplies
Backbar Products                                         15,250              4,358           16,000               4,199            2,000             2,092           12,917              9,617           14,250               837             6,400            6,750           7,800             5,250           12,500           5,250            7,800            6,000           15,500           7,000           11,400            7,000           15,500    126,695

        Shu Uemura                                        3,250                -                -                   -                -               6,624            6,521           6,521               3,000                -                -              3,000              -              2,500               -            2,500              -              2,500              -             3,000              -                 -             3,000     29,644     Vendor
        Milbon                                            2,500                -                -                   -              2,500               -              5,194           5,194               2,500                -                -              2,500              -              2,500               -            2,500              -              2,500              -             3,000              -                 -             3,000     21,194     Vendor
        Joon Han                                            -                  -             33,000                 -                -                 -              5,000             -                   -                  -              5,000              -                -              5,000               -              -              5,000              -                -               -              5,000               -               -       20,000     Consignment*
        Fairchild Baldwin                                   -                  -              2,500                 -              2,485               -              2,485           2,485                 -                  -              2,500              -                -                -                 -            2,500              -                -                -             2,500              -                 -               -        9,985     Consignment*
Retail Products                                           5,750                -             35,500                 -              4,985             6,624           19,200          14,200               5,500                -              7,500            5,500              -             10,000               -            7,500            5,000            5,000              -             8,500            5,000               -             6,000     80,824

        Innovative Business Computer Solutions               -                 -                 -                  -                -               1,595              -                  -              1,356                -                -                -                -                 -             1,356             -                 -               -              1,356             -                -                 -             1,356       5,664    Spa Salon Software
        Tele-Verse Communications                            -                 -                 -                  -                -                 278              -                  -              1,503              1,432              -                -                -                 -             1,503             -                 -               -              1,503             -                -                 -             1,503       6,218    Telephones
        Quarterhorse Technology                              -                 -                 -                  -                -                 -                -                  -                -                  450              -                -                -                 -               -               -                 -               -                -               -                -                 -               -           450    IT Services
        DGA Security                                         -                 -                 -                1,731            1,731               -                -                  -                -                  -                -              1,731              -                 -               -             1,731               -               -                -             1,731              -                 -               -         5,193    Salon Security
        Verizon                                              -               1,097               -                  -                -                 -                -                  -                -                1,143            1,300              -                -                 -             1,300             -                 -               -              1,300             -                -                 -             1,300       6,343    Office phones
        Verizon Fios                                         -                 650               -                  -                -                 -                -                  -                -                  910              894              -                -                 -               894             -                 -               -                894             -                -                 -
